ORDER

PER CURIAM.
Juan Carlos Romero appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Mr. Romero filed the Rule 24.035 motion after he pled guilty to first degree murder, § 565.020, RSMo 2000, and was sentenced to life in prison without parole. Mr. Romero raises two points on appeal. First, Mr. Romero claims that the motion court clearly erred in denying, without an evidentiary hearing, his claim that his plea counsel was ineffective for failing to inform him that he could testify at trial. Second, Mr. Romero claims that the motion court clearly erred in denying, without an evi-dentiary hearing, his claim that his plea was involuntary because he thought the death penalty was an option if he went to trial. This court finds that Mr. Romero’s guilty plea was voluntary because, contrary to his claim, his counsel had no duty to inform him that he could testify at trial. This court also finds that Mr. Romero’s belief that he would get the death penalty if he went to trial was unreasonable given that the motion court and prosecutor repeatedly told him that the death penalty was not an option if he went to trial. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).